


Exhibit 10.10

 

THE RYLAND GROUP, INC.

 

2007 EQUITY INCENTIVE PLAN

 

Amendment and Restatement

 

1.                      Purpose and Types of Awards

 

The purpose of THE RYLAND GROUP, INC. 2007 EQUITY INCENTIVE PLAN (the “Plan”) is
to promote the long-term growth and profitability of the Corporation by
providing key people with incentives to improve stockholder value and to
contribute to the growth and financial success of the Corporation.

 

The Plan permits the granting of stock options (including incentive stock
options qualifying under Code Section 422 and nonqualified stock options),
restricted stock awards, stock units or any combination of the foregoing.

 

2.                      Definitions

 

Under this Plan, except where the context otherwise indicates, the following
definitions apply:

 

(a)                  “Administrator” means the Board, the Compensation Committee
of the Board, or any committee or committees that are appointed by the
Compensation Committee or the Board that have authority to administer the Plan
as provided in Section 3 hereof.

 

(b)                 “Affiliate” shall mean any entity, whether now or hereafter
existing, which controls, is controlled by or is under common control with the
Corporation (including joint ventures, limited liability companies and
partnerships).  For this purpose, “control” shall mean ownership of 50 percent
or more of the total combined voting power or value of all classes of stock or
interests of the entity.

 

(c)                  “Award” shall mean any stock option, restricted stock award
or stock unit award.

 

(d)                 “Board” shall mean the Board of Directors of the
Corporation.

 

(e)                  “Change in Control” shall mean:

 

(i)                      The acquisition by any person, other than the
Corporation or any employee benefit plans of the Corporation, of beneficial
ownership of 20 percent or more of the combined voting power of the
Corporation’s then outstanding voting securities;

 

(ii)                   The first purchase under a tender offer or exchange
offer, other than an offer by the Corporation or any employee benefit plans of
the Corporation, pursuant to which shares of Common Stock have been purchased;

 


 

(iii)                During any period of two consecutive years, individuals who
at the beginning of such period constitute the Board of Directors of the
Corporation cease for any reason to constitute at least a majority thereof,
unless the election or the nomination for the election by stockholders of the
Corporation of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period; or

 

(iv)               Approval by stockholders of the Corporation of a merger,
consolidation, liquidation or dissolution of the Corporation, or the sale of all
or substantially all of the assets of the Corporation.

 

For purposes of any Award or subplan that constitutes a “nonqualified deferred
compensation plan,” within the meaning of Code Section 409A, the Administrator,
in its discretion, may specify a different definition of Change in Control in
order to comply with the provisions of Code Section 409A.

 

(f)                    “Code” shall mean the Internal Revenue Code of 1986, as
amended, and any regulations promulgated thereunder.

 

(g)                 “Common Stock” shall mean shares of common stock, $1.00 par
value, of the Corporation.

 

(h)                 “Corporation” shall mean The Ryland Group, Inc. and its
successors and assigns.

 

(i)                     “Designated Beneficiary” shall mean the beneficiary
designated by an Award holder, in a manner and to the extent determined by the
Administrator, to receive amounts due or exercise rights of the Award holder in
the event of the Award holder’s death.  In the absence of an effective
designation by an Award holder, “Designated Beneficiary” shall mean the Award
holder’s estate.

 

(j)                     “Effective Date” shall mean the date the Plan is
approved by the stockholders of the Corporation.

 

(k)                  “Fair Market Value” shall mean, with respect to a share of
the Corporation’s Common Stock or other property for any purpose on a particular
date, the value determined by the Administrator in good faith.  However, if the
Common Stock is registered under Section 12(b) of the Securities Exchange Act of
1934, as amended, “Fair Market Value” with respect to a share of the
Corporation’s Common Stock shall mean, as applicable, (i) either the closing
price or the average of the high and low sale price on the relevant date, as
determined in the Administrator’s discretion, quoted on the New York Stock
Exchange, the American Stock Exchange, or the Nasdaq National Market; (ii) the
last sale price on the relevant date quoted on the Nasdaq SmallCap Market;
(iii) the average of the high bid and low asked prices on the relevant date
quoted on the Nasdaq OTC Bulletin Board Service or by the National Quotation
Bureau, Inc. or a comparable service as determined in the Administrator’s
discretion; or (iv) if the Common Stock is not quoted by any of the above, the
average of the closing bid and asked prices on the relevant date furnished by a
professional market maker for the Common Stock, or by such other source,
selected by the Administrator.  If no public trading of the Common Stock occurs
on the relevant date, then Fair Market Value shall be determined as of the next
preceding date on which trading of the Common Stock does occur.  For all
purposes under this Plan, the term “relevant date” as used in this
Section 2(k) shall mean either the date as of which Fair Market Value is to be
determined or the next preceding date on which public trading of the Common
Stock

 

2


 

occurs, as determined in the Administrator’s discretion.

 

Effective for Awards granted on or after January 1, 2009, “Fair Market Value”
shall mean, with respect to a share of the Corporation’s Common Stock,  the fair
market value based upon the last sale before or the first sale after the grant,
the closing price on the trading day before or the trading day of the grant, the
arithmetic mean of the high and low prices on the trading day before or the
trading day of the grant, or any other reasonable method using actual
transactions in such stock as reported by such market.

 

(l)                     “Grant Agreement” shall mean a written document
memorializing the terms and conditions of an Award granted pursuant to the Plan
and shall incorporate the terms of the Plan.

 

(m)               “Plan Share Reserve” means the maximum number of shares of
Common Stock that may be issued with respect to Awards granted under the Plan.

 

(n)                 “Prior Plans” shall mean The Ryland Group, Inc. 1992 Equity
Incentive Plan, The Ryland Group, Inc. 2002 Equity Incentive Plan and the 2005
Equity Incentive Plan.

 

(o)                 “2005 Equity Incentive Plan” shall mean The Ryland
Group, Inc. 2005 Equity Incentive Plan, the term of which expires on
February 20, 2015.

 

3.                      Administration

 

(a)                  Administration of the Plan.  The Plan shall be administered
by the Board, the Compensation Committee of the Board, or any committee or
committees that are appointed by the Compensation Committee or the Board from
time to time.

 

(b)                 Powers of the Administrator.  The Administrator shall have
all the powers vested in it by the terms of the Plan, such powers to include
authority, in its sole and absolute discretion, to grant Awards under the Plan,
prescribe Grant Agreements evidencing such Awards and establish programs for
granting Awards.

 

The Administrator shall have full power and authority to take all other actions
necessary to carry out the purpose and intent of the Plan, including, but not
limited to, the authority to:  (i) determine the eligible persons to whom, and
the time or times at which Awards shall be granted; (ii) determine the types of
Awards to be granted; (iii) determine the number of shares to be covered by or
used for reference purposes for each Award; (iv) impose such terms, limitations,
restrictions and conditions upon any such Award as the Administrator shall deem
appropriate; (v) modify, amend, extend or renew outstanding Awards, or accept
the surrender of outstanding Awards and substitute new Awards (provided however,
that, except as provided in Section 7(c) of the Plan, (A) any modification that
would adversely affect any outstanding Award shall not be made without the
consent of the holder, and (B) the exercise price for any outstanding stock
option granted under the Plan may not be decreased after the date of grant nor
may any outstanding stock option granted under the Plan be surrendered to the
Corporation as consideration for the grant of a new stock option with a lower
exercise price); (vi) accelerate or otherwise change the time in which an Award
may be exercised or becomes payable and to waive or accelerate the lapse, in
whole or in part, of any restriction or

 

3


 

condition with respect to such Award, including, but not limited to, any
restriction or condition with respect to the vesting or exercisability of an
Award following termination of any grantee’s employment or other service
relationship with the Corporation; and (vii) to establish, amend, modify,
administer or terminate subplans, and prescribe, amend and rescind rules and
regulations relating to such subplans.

 

The Administrator shall have full power and authority, in its sole and absolute
discretion, to administer and interpret the Plan and to adopt and interpret such
rules, regulations, agreements, guidelines and instruments for the
administration of the Plan and for the conduct of its business as the
Administrator deems necessary or advisable.  To the extent permitted by
applicable law, the Administrator may delegate to one or more executive officers
of the Corporation the power to (i) grant Awards to individuals who are not
subject to Section 16 of the Securities Exchange Act of 1934, as amended, or any
successor provision and are not executive officers of the Corporation, and
(ii) make all determinations under the Plan with respect thereto, provided that
the Administrator shall fix the maximum amount of such Awards for the group and
a maximum for any Award recipient.

 

Notwithstanding anything in the Plan to the contrary, the Administrator shall
not exercise its power and authority in a manner that would add a feature for
the deferral of compensation to an Award, making such Award subject to Code
section 409A, nor shall the Administrator exercise its power and authority in a
manner that would cause the acceleration of payment in violation of Code
section 409A to the extent any Award granted under this Plan is determined to be
subject to Code section 409A.

 

(c)                  Non-Uniform Determinations.  The Administrator’s
determinations under the Plan (including without limitation, determinations of
the persons to receive Awards, the form, amount and timing of such Awards, the
terms and provisions of such Awards and the Grant Agreements evidencing such
Awards) need not be uniform and may be made by the Administrator selectively
among persons who receive, or are eligible to receive, Awards under the Plan,
whether or not such persons are similarly situated.

 

(d)                 Limited Liability.  To the maximum extent permitted by law,
no member of the Administrator shall be liable for any action taken or decision
made in good faith relating to the Plan or any Award thereunder.

 

(e)                  Indemnification.  To the maximum extent permitted by law
and by the Corporation’s Charter and Bylaws, the members of the Administrator
shall be indemnified by the Corporation in respect of all their activities under
the Plan.

 

(f)                    Effect of Administrator’s Decision.  All actions taken
and decisions and determinations made by the Administrator on all matters
relating to the Plan pursuant to the powers vested in it hereunder shall be in
the Administrator’s sole and absolute discretion and shall be conclusive and
binding on all parties concerned, including the Corporation, its stockholders,
any participants in the Plan and any other employee, consultant, or director of
the Corporation, and their respective successors in interest.

 

4


 

4.                      Shares Available for the Plan; Maximum Awards

 

(a)                  Plan Share Reserve.  Subject to the following provisions of
this Section 4 and adjustments as provided in Section 7(c) of the Plan, the Plan
Share Reserve shall be equal to the sum of: (i) 1,800,000 shares of Common
Stock; (ii) 247,001 shares of Common Stock remaining under the 2005 Equity
Incentive Plan that are not subject to outstanding grants of Awards under Prior
Plans; and (iii) any shares of Common Stock that are represented by Awards
granted under the Prior Plans that are forfeited, expire or are canceled without
delivery of shares of Common Stock or which result in the forfeiture of the
shares of Common Stock back to the Corporation.

 

(b)                 Adjustments to Plan Share Reserve; Fixed ISO Limit.  If any
Award, or portion of an Award, under the Plan or the Prior Plans expires or
terminates unexercised, becomes unexercisable or is forfeited or otherwise
terminated, surrendered or canceled as to any shares, the shares subject to such
Award shall thereafter be available for Awards under the Plan; provided,
however, that the tender of shares for payment of the exercise price of an
option or award shall not make any such surrendered or tendered shares available
for issuance under the Plan; and provided further, that no more than the number
of shares available for issuance on the Effective Date shall be made available
for purchase pursuant to incentive stock options.

 

(c)                  Cash Settlement of Awards.  To the extent any shares of
Common Stock covered by an Award are not delivered to an Award holder or the
holder’s Designated Beneficiary because the Award is settled in cash, such
shares shall not be deemed to have been issued for purposes of determining the
maximum number of shares of Common Stock available for issuance under the Plan. 
Notwithstanding anything in the Plan or Grant Agreement to the contrary, all
payments of cash shall be made to the Award holder or the holder’s Designated
Beneficiary no later than the date that is two and one-half months following the
end of year during which the Award holder becomes vested in the Award.

 

(d)                 Limitation on Restricted Stock and Stock Units. 
Notwithstanding the provisions of Section 4(a) of the Plan and subject to
adjustment as provided in Section 7(c) of the Plan, the maximum number of shares
of Common Stock that may be issued in conjunction with Awards granted pursuant
to subsections (d) and (e) of Section 6 of the Plan (relating to restricted
stock awards and stock units) shall be 600,000 shares of Common Stock; provided,
however, that any shares of Common Stock that are forfeited back to the
Corporation with respect to any such Awards shall be available for further
Awards under subsections (d) and (e) of Section 6 of the Plan.

 

(e)                  Code Section 162(m) Limit.  Subject to adjustments as
provided in Section 7(c) of the Plan, the maximum number of shares of Common
Stock subject to Awards of any combination that may be granted during any one
fiscal year of the Corporation to any one individual under this Plan shall be
limited to 500,000 shares.  Such per-individual limit shall not be adjusted to
effect a restoration of shares of Common Stock with respect to which the related
Award is terminated, surrendered or canceled.  The maximum cash amount that may
be payable in combination with any performance-based award distributable in
restricted stock or stock units is the cash amount equal to the sum of the fair
market value of the underlying shares plus the federal and state income and
Medicare taxes, assuming highest marginal tax rates, associated with the grant,
vesting or distribution of the related restricted stock or stock units.

 

5


 

5.                      Participation

 

Participation in the Plan shall be open to all employees, officers and other
individuals providing bona fide services to or for the Corporation or any
Affiliate of the Corporation, as may be selected by the Administrator from time
to time.  The Administrator may also grant Awards to individuals in connection
with hiring, retention or otherwise, prior to the date the individual first
performs services for the Corporation or an Affiliate provided that such Awards
shall not become vested or exercisable, and no shares shall be issued to such
individual, prior to the date the individual first commences performance of such
services.

 

6.                      Awards

 

(a)                  Terms of Awards.  The Administrator, in its sole
discretion, establishes the terms of all Awards granted under the Plan.  Awards
may be granted individually or in tandem with other types of Awards.  All Awards
are subject to the terms and conditions provided in the Grant Agreement,
provided that all Awards shall have a minimum three-year pro-rated vesting
period, or a one-year vesting period plus performance criteria established by
the Administrator.

 

(b)                 Performance Factors.  For purposes of ensuring that
compensation arising from Awards granted under the Plan to officers and key
employees of the Company is deductible as qualified performance-based
compensation within the meaning of Code Section 162(m), the Administrator may
provide that the granting, vesting, right to exercise or lapse of restrictions
associated with an Award (each, a “performance-based award”) is contingent upon
the attainment of one or more pre-established, objective performance goals based
on any, or any combination of, the following business criteria as it may apply
to an individual, a business unit, or the Company: return on stockholders’
equity, return on investment, total revenue, earnings before interest and taxes
(“EBIT”), earnings before interest, taxes, depreciation and amortization
(“EBITDA”), profits, stock price, earnings per share, or cost containment. 
Performance goals may include minimum, maximum and target levels of performance,
with the size of the performance-based award or the lapse of restrictions with
respect thereto based on the level attained.  The Administrator may, at its sole
discretion, modify the measurement criteria as applied to performance-based
awards to offset any unintended results arising from events not anticipated when
the performance goals were established; provided, that such modifications may be
made with respect to an Award granted to any executive officer of the Company
only to the extent permitted by Code Section 162(m).

 

(c)                  Stock Options.  The Administrator may from time to time
grant to eligible participants Awards of incentive stock options, as that term
is defined in Code Section 422, or nonqualified stock options; provided,
however, that Awards of incentive stock options shall be limited to employees of
the Corporation or of any current or hereafter existing “parent corporation” or
“subsidiary corporation,” as defined in Code Sections 424(e) and (f),
respectively, of the Corporation.  No stock option shall be an incentive stock
option unless so designated by the Administrator at the time of grant or in the
Grant Agreement evidencing such stock option.  All stock options granted under
the Plan must have an exercise price at least equal to Fair Market Value as of
the date of grant and may not have a term longer than five years.  Except for
adjustments pursuant to Section 7(c), the exercise price for any outstanding
stock option granted under the Plan may not be decreased after the date of grant
nor may any outstanding stock option granted under the Plan be surrendered to
the Corporation as

 

6


 

consideration for the grant of a new stock option with a lower exercise price.

 

(d)                 Restricted Stock Awards.  The Administrator may from time to
time grant restricted stock Awards to eligible participants in such amounts, on
such terms and conditions, and for such consideration, including no
consideration or such minimum consideration as may be required by law, as it
shall determine.  A restricted stock Award may be paid in Common Stock, in cash,
or in a combination of Common Stock and cash, as determined in the sole
discretion of the Administrator.  Notwithstanding anything in the Plan or Grant
Agreement to the contrary, all payments of cash under this Section 6(d) shall be
paid no later than the date that is two and one-half months following the end of
year during which the eligible participant becomes vested in the restricted
stock Award.

 

(e)                  Stock Unit Awards.  The Administrator may from time to time
grant Awards to eligible participants denominated in stock-equivalent units in
such amounts and on such terms and conditions as it shall determine.  Stock
units granted to a participant shall be credited to a bookkeeping reserve
account solely for accounting purposes and shall not require a segregation of
any of the Corporation’s assets.  An Award of stock units may be settled in
Common Stock, in cash, or in a combination of Common Stock and cash, as
determined in the sole discretion of the Administrator.  Notwithstanding
anything in the Plan or Grant Agreement to the contrary, all payments of cash
under this Section 6(e) shall be paid no later than the date that is two and
one-half months following the end of year during which the eligible participant
becomes vested in the Award of stock units.  Shares of Common Stock awarded in
connection with an Award of stock units may be issued for such consideration as
may be determined by the Administrator, including for no consideration or such
minimum consideration as may be required by law.  Except as otherwise provided
in the applicable Grant Agreement, the grantee shall not have the rights of a
stockholder with respect to any shares of Common Stock represented by a stock
unit solely as a result of the grant of a stock unit to the grantee.

 

7.                      Miscellaneous

 

(a)                  Withholding of Taxes.  Grantees and holders of Awards shall
pay to the Corporation or its Affiliate, or make provision satisfactory to the
Administrator for payment of, any taxes required to be withheld in respect of
Awards under the Plan no later than the date of the event creating the tax
liability.  The Corporation or its Affiliate may, to the extent permitted by
law, deduct any such tax obligations from any payment of any kind otherwise due
to the grantee or holder of an Award.  Notwithstanding the above, in no event
may holders of Awards satisfy such tax liability through the tender or
withholding of shares of Common Stock.

 

(b)                 Transferability.  Except as otherwise determined by the
Administrator, and in any event in the case of an incentive stock option, no
Award granted under the Plan shall be transferable by a grantee otherwise than
by will or the laws of descent and distribution.  Unless otherwise determined by
the Administrator in accord with the provisions of the immediately preceding
sentence, an Award may be exercised during the lifetime of the grantee, only by
the grantee or, during the period the grantee is under a legal disability, by
the grantee’s guardian or legal representative.

 

(c)                  Adjustments; Business Combinations.

 

                                (i)                     Upon a stock dividend
of, or stock split or reverse stock split affecting, the Common

 

7

--------------------------------------------------------------------------------


 

Stock of the Corporation, (A) the maximum number of shares reserved for issuance
or with respect to which Awards may be granted under the Plan and the maximum
number of shares with respect to which Awards may be granted during any one
fiscal year of the Corporation to any individual, as provided in Section 4 of
the Plan, and (B) the number of shares covered by and the exercise price and
other terms of outstanding Awards, shall, without further action of the Board,
be adjusted to reflect such event unless the Board determines, at the time it
approves such stock dividend, stock split or reverse stock split, that no such
adjustment shall be made.  The Administrator may make adjustments, in its
discretion, to address the treatment of fractional shares and fractional cents
that arise with respect to outstanding Awards as a result of the stock dividend,
stock split or reverse stock split.

 

                                (ii)                  In the event of any other
changes affecting the Corporation, the capitalization of the Corporation or the
Common Stock of the Corporation by reason of any spin-off, split-up, dividend,
recapitalization, merger, consolidation, business combination or exchange of
shares and the like, the Administrator except as otherwise provided in
Section 7(d), in its discretion and without the consent of holders of Awards,
may make: (A) appropriate adjustments to the maximum number and kind of shares
reserved for issuance or with respect to which Awards may be granted under the
Plan, in the aggregate and with respect to any individual, as provided in
Section 4 of the Plan, and to the number, kind and price of shares covered by
outstanding Awards; and (B) any other adjustments in outstanding Awards,
including but not limited to reducing the number of shares subject to Awards or
providing or mandating alternative settlement methods such as settlement of the
Awards in cash or in shares of Common Stock or other securities of the
Corporation or of any other entity, or in any other matters which relate to
Awards as the Administrator shall, in its sole discretion, determine to be
necessary or appropriate.

 

                                (iii)               The Administrator is
authorized to make, in its discretion and without the consent of holders of
Awards, adjustments in the terms and conditions of, and the criteria included
in, Awards in recognition of unusual or nonrecurring events affecting the
Corporation, or the financial statements of the Corporation or any Affiliate, or
of changes in applicable laws, regulations, or accounting principles, whenever
the Administrator determines that such adjustments are appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan and outstanding Awards.

 

(d)                 Change in Control.  Notwithstanding the provisions of
Section 7(c)(ii), in the event of a Change in Control, all Awards under the Plan
are automatically and fully vested and immediately exercisable or payable in
whole or in part.  The obligations of the Corporation pursuant to the Plan and
performance with respect to rights of Award holders thereunder shall be assumed
by any participant, successor-in-interest or beneficiary of or interested party
in the Change in Control (collectively, the Change-in-Control Participant), and
the Change-in Control Participant shall cause the Awards to be assumed, or new
rights substituted therefor, by another entity.

 

(e)                  Substitution of Awards in Mergers and Acquisitions in which
the Corporation or an Affiliate is the Acquiring Entity.  Solely in the event
that the Corporation or an Affiliate is an acquiring entity in a merger,
acquisition and other business combination, Awards may be granted under the Plan
from time to time in substitution for Awards held by employees, officers,
consultants or directors of a target entity who become or are about to become
employees, officers, consultants or directors of the Corporation or an Affiliate
as the result of a merger or consolidation of the employing entity with the

 

8


 

Corporation or an Affiliate, or the acquisition by the Corporation or an
Affiliate of the assets or stock of the employing entity.  The terms and
conditions of any substitute Awards so granted may vary from the terms and
conditions set forth herein to the extent that the Administrator deems
appropriate at the time of grant to conform the substitute Awards to the
provisions of the awards for which they are substituted.

 

(f)                    Compensation Committee Report.  For each performance year
and/or performance period, the Compensation Committee of the Board shall
determine and set forth in writing not later than 90 days after the commencement
of the performance year and/or performance period and in no event later than the
point in time when 25 percent of the performance period has elapsed or the
outcome of the performance objectives is no longer substantially uncertain: 
(i) the participants under the Plan who are granted performance-based awards for
the performance period; (ii) the nature and amount (or the objective formula for
determining the amount) of the performance-based award that will be earned if
specified performance objectives are met; (iii) the applicable performance
factors; and (iv) any other objective terms and conditions that must be
satisfied by the participant in order to earn the performance-based award.

 

(g)                 Termination, Amendment and Modification of the Plan.  The
Administrator may terminate, amend or modify the Plan or any portion thereof at
any time; provided, however, that the provisions of Section 6(a) relating to
stock option repricing shall not be amended without approval by the
Corporation’s stockholders, and any amendments to the Plan will not
(i) materially increase the benefits accruing to participants under the Plan;
(ii) materially increase the aggregate number of securities that may be issued
under the Plan; or (iii) materially modify the requirements as to eligibility
for participation in the Plan, without approval by the Corporation’s
stockholders.

 

(h)                 Non-Guarantee of Employment or Service.  Nothing in the Plan
or in any Grant Agreement thereunder shall confer any right on an individual to
continue in the service of the Corporation or shall interfere in any way with
the right of the Corporation to terminate such service at any time with or
without cause or notice.  The Corporation expressly reserves the right at any
time to dismiss an Award recipient free from any liability or claim under the
Plan, except as expressly provided in the applicable Grant Agreement.

 

(i)                     No Trust or Fund Created.  Neither the Plan nor any
Award shall create or be construed to create a trust or separate fund of any
kind or a fiduciary relationship between the Corporation and a grantee or any
other person.  To the extent that any grantee or other person acquires a right
to receive payments from the Corporation pursuant to an Award, such right shall
be no greater than the right of any unsecured general creditor of the
Corporation.

 

(j)                     Designated Beneficiaries.  Unless otherwise provided in
the applicable Grant Agreement, amounts or certificates due an Award recipient
after his or her death under an Award shall be paid or delivered to the Award
recipient’s Designated Beneficiary in accordance with the terms and conditions
of the Award.

 

(k)                  Governing Law.  The validity, construction and effect of
the Plan, of Grant Agreements entered into pursuant to the Plan, and of any
rules, regulations, determinations or decisions made by the Administrator
relating to the Plan or such Grant Agreements, and the rights of any and all
persons

 

9


 

having or claiming to have any interest therein or thereunder, shall be
determined exclusively in accordance with applicable federal laws and the laws
of the State of Maryland, without regard to its conflict of laws principles.

 

(l)                     Effective Date; Termination Date.  The Amendment and
Restatement of this Plan is effective as of the date on which the Plan
originally was approved by the stockholders of the Corporation.  The Plan, as
amended and restated, shall be unlimited in duration and, in the event of Plan
termination, shall remain in effect as long as any Awards under it are
outstanding; provided, however, that no Awards shall be granted under the Plan
after the close of business on February 20, 2017.

 

10
